Citation Nr: 1812843	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In April 2017, the Veteran testified before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has a dental condition due to in-service trauma while serving in the Republic of Vietnam.  In February 2013, he filed a claim for loss of teeth due to combat.  The RO denied on the basis that there was no evidence of receipt of a combat medal.  However, according to his military personnel file, he was involved in three Vietnam campaigns - the 1969 Tet Offensive, Vietnam Counter Offensive Phase VI, and the 11th Campaign.  This suggests to the Board that his statements regarding combat are credible.

In this case, the RO adjudicated, and denied, the claim without obtaining a medical opinion as to whether any loss of teeth was consistent with dental trauma during service.  As such, a remand to address that issue is appropriate.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make further attempts to obtain the Veteran's service dental records and associate them with the record.  Any negative responses should be properly documented in the record.

2.  Ask the Veteran to identify any and all dental treatment received from September 1970 to the present.  Specifically request that he furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts to obtain them, and describe further action to be taken.

3.  Schedule the Veteran for a dental examination to determine the nature and etiology of any loss of teeth.

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.

Based on review of the appropriate records, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree probability) that any loss of teeth is consistent with dental trauma that may have occurred during service.

4.  If the examiner opines that the loss of teeth is consistent with dental trauma that may have occurred during service, the RO must then refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

